DETAILED ACTION
Status of Claims
This Office Action is in response to Printer Query form Filed on 08/16/2022.
Claims 22-41 are pending and are allowed while claims 1-21 are canceled.
Claims 22-39 and 41 are as Previously Presented while claim 40 is Currently Amended as below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Amodio, Lucas (Reg. No. 70,239) on 09/06/2022.
The Application has been amended as follows:
1-21.	(Canceled)
22-39.	(Previously Presented)
40.	(Currently Amended) The non-transitory computer-readable storage media according to claim 38, wherein the authentication response message further comprises an issuer certificate[[;]] .
41.	(Previously Presented)

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to an authentication method which authenticates an account holder during a transaction by determining a set of rules are satisfied while holding a payment request of the transaction.
Authenticating a user that is a holder of an account remotely during a transaction are old and well known in the art as evident by prior art of Dominguez et al. (US 2003/0200184) (Figs. 7, 6, 9, 14, (PARes, VERes); Pars. 43, 83-86, 99-100)
The closest prior art of Katzin et al. (US 2014/0337175) teaches generating an authentication request message at the proxy server based at least in part on the determination that the merchant is not subscribed to the authentication service (Figs. 29-30, 41, 43C; Pars. 226, 248).
An additional closest art considered in prosecuting the claims on the instant application is Yeo et al. (US 8,196,200) as Yeo teaches the holding the second payment request message at the proxy server based on the generation of the authentication request message (Fig. 2; Col. 5, Lines 47-55) which is deficient in Dominguez in view of Katzin.  However, Yeo et al. does not teach all the deficiencies of Dominguez in view of Katzin.
However, neither Dominguez, Katzin nor does Yeo teach combination of features of receiving a payment request message at the proxy server from the merchant computing device, the payment request message comprising customer data and merchant data, the merchant data including a subscription flag; storing, by the proxy server, a set of rules including i) a merchant does not have a subscription to an authentication service based on the merchant data, it) a transaction is an online transaction, and iii) an issuer does have a subscription to the authentication service; determining from the payment request message, at the proxy server, that the set of rules are satisfied; generating an authentication request message at the proxy server based on the determination that the set of rules are satisfied; holding the payment request message at the proxy server based on the generation of the authentication request message; sending the authentication request message from the proxy server to the issuer computing device while the payment request message is held at the proxy server: receiving an authentication response message from the issuer computing device at the proxy server in response to sending the authentication request message, the authentication response message comprising an indication of whether the holder of the account is the customer; generating, by the proxy server, a modified payment request message by including in the held payment request message the indication of whether the holder of the account is the customer; and transmitting the modified payment request message from the proxy server to the issuer computing device.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest combination of features of receiving a payment request message at the proxy server from the merchant computing device, the payment request message comprising customer data and merchant data, the merchant data including a subscription flag; storing, by the proxy server, a set of rules including i) a merchant does not have a subscription to an authentication service based on the merchant data, it) a transaction is an online transaction, and iii) an issuer does have a subscription to the authentication service; determining from the payment request message, at the proxy server, that the set of rules are satisfied; generating an authentication request message at the proxy server based on the determination that the set of rules are satisfied; holding the payment request message at the proxy server based on the generation of the authentication request message; sending the authentication request message from the proxy server to the issuer computing device while the payment request message is held at the proxy server: receiving an authentication response message from the issuer computing device at the proxy server in response to sending the authentication request message, the authentication response message comprising an indication of whether the holder of the account is the customer; generating, by the proxy server, a modified payment request message by including in the held payment request message the indication of whether the holder of the account is the customer; and transmitting the modified payment request message from the proxy server to the issuer computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685